Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Defendant upon the appeal herein contended that the trial court’s refusal to make available to defense counsel the Grand Jury testimony of two witnesses called by the People for possible use on cross-examination constituted a denial of due process of law and of the equal protection of the laws under the Fourteenth Amendment of the United States Constitution. The Court of Appeals passed upon these contentions of defendant, holding that there was no violation of defendant’s constitutional rights under the Fourteenth Amendment. (See People v. Rosario, 9 N Y 2d 286; People v. Hernandez and Ramirez, 10 N Y 2d 774, cert. den. sub nom. Ramirez v. New York, 369 U. S. 831.) [See 13 N Y 2d 766.]